Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 1 of 16 PageID: 5




                  EXHIBIT A
 Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 2 of 16 PageID: 6

                                                                                                  ~ -:   --~---=          --
                                                                                                i~r~                  l;c~ i?~~

                                                          SUMMONS

Attorney(s)        STATHIS & LEONARDIS LLC
                   NICHOLAS J. LEONARDIS #009651992                                        Superior Court of
Office Address
                   32 SO MAIN STREET                                                         New Jersey
Town, State, Zip Code EDISON NJ 08837
                                                                                    Middlesex
Telephone Number          (732) 494-0600                                                                             COUNTY
Attorney(s) for Plaintiff    File: 19-4651NJL                                                                        DIVISION

BETH STAFFIN, etc.,                                                                Docket No: MID L 001081-21



          Plaintiff(s)
                                                                                           CIVIL ACTION
    vs.
                                                                                             SUMMONS

THE STOP & SHOP SUPERMARKET COMPANY LLC, etc., et al,
          Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

     The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a
written answer or motion and proof of service with the deputy clerlc of the Superior Court in the county listed above within
35 days from the date you received this summons, not counting the date you received it. (A directory of the addresses of
each deputy clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and
online at http•//www ~~udiciary state nj us/pro se/10153 de12fvclerklawref pdf.) If the complaint is one in foreclosure, then
you must file your written answer or motion and proof of sei-vice with the Clerk of the Superior Court, Hughes Justice
Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a
coinpleted Case Information Statement (available from the deputy clerk of the Superior Court) must accompany your
answer or motion when it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name
and address appear, above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you
rnust file and serve a written answer or motion (with fee of $175.00 and completed Case Information Statement) if you
want the court to hear your defense.

     lf you do not file and seive a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judginent.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services ofNew Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). Ifyou do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral
Services. A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available
in the Civil Division Management Office in the county listed above and online at
bM://wm,w.judiciary.state.ni.us/prose/10153 dentvclerklawref.pdf.

                                                                  Michelle ?bI Smith
                                                                  Clerk of the Superior Court

DATED:            02/22/2021

Name of Defendant to Be Served:            THE STOP & SHOP SUPERMARKET COMPANY LLC c/o Cocp Service Company,

                                            830 Bear Tavern Rd., W Trenton NJ 08628; STOP & SHOP #0802 c/o General

                                            Manager, 3333 State Hwy 27, Franklin Park NJ
Case 3:21-cv-12937-PGS-TJB
       MID-L-001081-21
                           Document 1-1 Filed 06/24/21 Page 3 of 16 PageID: 7
                            02/19/2021 4:37:18 PM Pg 1 of 12 Trans ID: LCV2021395057




 STATHIS & LEONARDIS LLC
 32 South Main Street
 Edison, New Jersey 08837
 (732) 494-0600 File No.: 29-4651NJL
 Attorney for Plaintiff, Beth Staffin
 Nicholas J. Leonardis ID# 009651992

 BETH STAFFIN, an individual,                 : SUPERIOR COURT OF NEW JERSEY
                                              : LAW DIVISION — MDDLESEX COUNTY
                       Plaintiff,             : DOCKET NO.

 V.
                                                             Civill4ction
 THE STOP & SHOP SUPERMARKFT :
 COMPANY LLC, a foreign limited               :
 liability company doing business in the State:      COMPLAINT & JURY DEMAND
 of New Jersey as Super Stop & Shop/Stop :
 & Shop; SUPER STOP & SHOP #0802, a:
 business entity; JOHN DOES 1-10, ficti :
 tiously named individuals; and, ABC COS. :
 1-10 fictitiously named business entities,   :

                       Defendants.


        Plaintiff, Beth Staffin, residing at 212 Kendall Road, Kendall Park, Middlesex County,

 New Jersey, by way Complaint against the within named Defendants does say:--


                                      THE PARTIES


               Defendant, The Stop & Shop Supermarket Company LLC is a foreign

 limited liability company authorized to do business within the State of New Jersey, and owns,

 operates, controls, manages, and maintains numerous supermarkets throughout the State of New

 Jersey, and Middlesex County, including Stores #0803 and #0859 in Edison; Store #0867 in

 Highland Park; Store #0897 in Piscataway; Store #2809 in East Brunswick; Store #0818 in
Case 3:21-cv-12937-PGS-TJB    Document 1-1 Filed 06/24/21 Page 4 of 16 PageID: 8
       MID-L-001081-21 02/19/2021       4:37:18 PM Pg 2 of 12 Trans ID: LCV2021395057




 Dayton, and Store #0841 in Monmouth Junction.

        2.      Defendant, Super Stop & Shop #0802 is a supeimarlcet under which Defendant

 The Stop & Shop Supermarket Company LLC does business in the State of New Jersey, and is

 located 3333 Route 27, Franklin Park, Somerset County, New Jersey. Hereinafter these

 Defendants shall be collectively referred to as "Stop & Shop."

        3.      Defendants, John Does 1-3 and ABC Cos. 1-3 represent fictitious entities who,

 either individually, and/or together with Stop & Shop, have an ownership interest in the

 supennarket business located above, and/or are responsible for the management of same.

        4.      Defendants, John Does 4-6 and ABC Cos. 4-6 represent fictitious entities who,

 either solely and/or together with defendants aforesaid, individually, and/or as servants, agents

 and/or employees of the aforesaid defendants, were responsible for the maintenance, inspection,

 cleaning, supervision, control, management and general mauitenance and repair of the

 supermarket in question, and more particularly the aisles and floors located within the premises

 commonly known as Super Stop & Shop #0802, 3333 Route 27, Franklin Park, Somerset

 County, New Jersey.

        5.      Defendants, John Does 7-8 and ABC Cos. 7-8 represent fictitious individuals

 and/or entities solely and/or together with defendants aforesaid, individually and/or as servants,

 agents and/or employees of the aforesaid defendants, were responsible for the training of

 personnel employed by defendants for purposes of cleaning, management and general

 maintenance within the store and/or for the implementation of policies and procedures to insure

 the store and its aisles and floors located therein were properly inspected, cleaned, maintained

 and free of any spills and/or debris posting a threat to any patrons of defendants' premises.

        6.      Plaintiff, Beth Staffin, was a business patron and invitee at the Super Stop &

 Shop #0802, 3333 Route 27, Franklin Park, Somerset County, New Jersey
Case 3:21-cv-12937-PGS-TJB    Document 1-1 Filed 06/24/21 Page 5 of 16 PageID: 9
       MID-L-001081-21 02/19/2021        4:37:18 PM Pg 3 of 12 Trans ID: LCV2021395057




                                           FIItST COUNT

        7.        On or about August 18, 2019, Plaintiff, Beth Staffin was a business patron

 and invitee at the Super Stop & Shop supermarket described above.

        8.        At the time and place aforesaid, the aforementioned defendants, Stop & Shop

 and/or John Does 1-3 and/or ABC Cos. 1-3, individually, and/or through their respective agents,

 servants and/or employees, John Does 4-6 and ABC Cos. 4-6, were careless, reckless, and

 negligent in their ownership, operation, control, management, servicing, maintenance,

 inspection, cleaning and/or repair of the Super Stop & Shop supermarket described above, and

 specifically, its aisles and floors located therein, such that liquid was allowed to exist on the

 flooring located at said premises which had lealced from a refrigerated display case, causing

 Plaintiff to slip and fall.

        9.       The aforementioned defendants, Stop & Shop and/or John Does 1-3 and/or ABC

 Cos. 1-3, individually, and/or through their respective agents, servants and/or employees, John

 Does 4-6 and/or ABC Cos. 4-6 negligent in failing to properly maintain, manage, repair, inspect,

 clean, supervise, control and/or service the premises in question, including but not limited to

 the aisles and floors at said premises, such that it allowed a dangerous and hazardous condition

 to exist on its premises, after the defendants knew or reasonably should have known of the

 presence of said dangerous and hazardous condition, to the detriment of all invitees, including

 the Plaintiff, Beth Staffin.

        10.      The above-referenced Defendaiits were also negligent in failing to properly warn

 business patrons and invitees, including the Plaintiff, Beth Staffin of the presence of said

 dangerous and hazardous condition.

        10.      As a direct and proximate result of the aforesaid carelessness and negligence of
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 6 of 16 PageID: 10
         MID-L-001081-21 02/19/2021 4:37:18 PM Pg 4 of 12 Trans ID: LCV2021395057




  the Defendants aforesaid, and the resulting fall, the Plaintiff, Beth Staffin was severely and

  permanently injured. She suffered great pain and mental anguish, required and will in the future

  require medical care and attentioii due to the permanent nature of the injuries he sustained, was

  and will in the future be compelled to expend large sums of money for said medical care and

  attention in an attempt to cure herself, and was and will in the future be prevented from

  engaging in her normal pursuits and daily activities.

          WHEREFORE, Plaintiff, Beth Staffin demands judgment against the Defendants

  aforesaid, jointly and severally, for:

                 a.   Compensatory damages;
                 b.   Medical expenses;
                 c.   Reasonable attorney's fees;
                 d.   Interest and costs of suit; and,
                 e.   For such other relief as the Court may deem equitable and just.

                                           SECOND COUNT

         11.     Plaintiff, Beth Staffin, repeats and reiterates each of the allegations contained in

  the foregoing count, as though fully set forth at length herein.

         12.     The aforementioned Defendants, Stop & Shop and/or John Does 1-3 and/or ABC

  Cos. 1-3, individually, and/or through their respective agents, servants and/or einployees, John

  Does 4-8 and/or ABC Cos 4-8 were jointly and severally careless, reckless, and negligent in

  their ownership, operation, control, maintenance, management, supervision, and securing of the

  premises, training and hiring of employees so as to insure that its premises, aisles and flooring

  were clean and free of any substances or debris posing a threat to its patrons, and failed to

  provide a safe environment in its store for patrons, and specifically, Plaintiff, Beth Staffin.

        13.      As a direct and proximate result of the aforesaid carelessness and negligence of

  the Defendants aforesaid, as well as the acts of its agents, servants and/or employees, as
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 7 of 16 PageID: 11
         MID-L-001081-21 02/19/2021 4:37:18 PM Pg 5 of 12 Trans ID: LCV2021395057




  aforesaid, Plaintiff, Beth Staffin was severely and permanently injured. She suffered great pain

  and mental anguish, required and will in the future require medical care and attention due to the

  permanent nature of the injuries she sustained, was and will in the future be compelled to

  expend large sums of money for said medical care and attention in an attempt to cure herself,

  and was and will in the future be prevented from engaging in her normal pursuits and

  daily activities.

          VV'HEREFORE, Plaintiff, Beth Staffin demands judgment against the Defendants,

  aforesaid, jointly and severally, for:

                  a.   Compensatory damages;
                  b.   Medical expenses;
                  c.   Reasonable attorney's fees;
                  d.   Interest and costs of suit; and,
                  e.   For such other relief as the Court may deem equitable and just.


                                            THIRD COUNT

          14.     Defendants, John Does 9-10 and ABC Cos. 9-10, represent fictitiously named

  individuals and/or business entities that had any ownership and/or management interest

  in the premises in questions and/or who were responsible for the maintenance, inspection,

  supervision, control, management, and/or servicing of the premises in question and supervision

  and training of its employees and which in any way caused or contributed to the happening of

  the within incident. To date, the names of these individuals and/or entities are presently

  unlrnown to Plaintiff.

         15.      PlaintifP does hereby reserve the right to amend the within Complaint to implead

  the names of these individuals and/or entities should their identities become known and/or

  liability be revealed during the normal course of discovery.
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 8 of 16 PageID: 12
         MID-L-001081-21 02/19/2021 4:37:18 PM Pg 6 of 12 Trans ID: LCV2021395057




         WHEREFORE, Plaintiff, Beth Staffin demands judgment against the Defendants

  aforesaid, individually and severally, for:

                 a.   Compensatory damages;
                 b.   Medical expenses;
                 c.   Reasonable attorney's fees;
                 d.   Interest and costs of suit; and,
                 e.   For such other relief as the Court may deem equitable and just.


                                          JURY DEMAND

                 Plaintiff hereby demands a trial by jury as to all issues.

                              DESIGNATION OF TRIAL COUNSEL

                 Pursuant to Rule 4: 25-4, Nicholas J. Leonardis, Esq. is hereby designated as trial

  counsel.

                 DEMAND FOR ANSWERS TO UNIFORM AND SUPPLEMENTAL
                               INTERROGATORIES

                 Pursuant to Rule 4:17-1, Plaintiff hereby demands Answers to Uniform

  Interrogatories Form C and C(2) and the attached Supplemental Interrogatories within sixty (60)

  days of the filing of Defendants' Answers to this Complaint.

                  DEMAND FOR RESPONSES TO NOTICE TO PRODUCE

                 Pursuant to R. 4:18-1, Plaintiff hereby demands documents in response to the

  Notice to Produce contained herein within fifty (50) days from the date of the filing of

  Defendants' Answers to this Complaint.


                                                STATHIS & LE0NARiXS LLC
                                                Attorneys fo ~



                                                                      J. LEONARDIS
  DATED:      February 19, 2021
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 9 of 16 PageID: 13
        MID-L-001081-21 02/19/2021 4:37:18 PM Pg 7 of 12 Trans ID: LCV2021395057




                                        CERTIFICATION
                  It is hereby certified that to the best, present knowledge of Counsel for Plaintiff,
  that the matter in controversy which is the subj ect of this litigation involving the named parties
  hereto, is not the subject matter of controversy in any other pending litigation or arbitration
  proceeding, and to the best of my knowledge and belief, no other action or arbitration proceeding
  is contemplated.

          To the best of my knowledge, information and belief, there are no other parties to be
  joined in this action, and I recognize my continuing obligation to file and serve on all parties and
  the Court an amended certification if there is a change in the facts herein.

         I further certify that confidential personal identifiers have been redacted from documents
  now submitted to the court, and will be redacted from all documents submitted in the future in
  accordance with Rule 1:38-7(b).

         I certify that the foregoing statements made by me are true. I am aware that if any of the
  foregoing statements made by me are willfully false, I   su~je~t o punishment.




                                                             J. LEONARDIS
  DATED: February 19, 2021
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 10 of 16 PageID: 14
         MID-L-001081-21 02/19/2021 4:37:18 PM Pg 8 of 12 Trans 9D: LCV2021395057




                             SUPPLEMENTAL INTERROGATORIES



   S1.      State whether defendant or anyone on defendant's behalf has made or caused to be made
   any surveillance photographs, videotapes, movies or other recordings of the plaintiff since the
   date of the incident and if so, please state the date(s) upon which such surveillance photographs,
   videotapes, movies or other recordings were made, the name and address of the person taking or
   making such surveillance photographs, videotapes, movies or other recordings, what each
   surveillance photographs, videotapes, movies or other recordings depict. Pursuant to the Rules
   of Court, this interrogatory is deemed to be continuing and plaintiff shall rely upon your answer
   to this interrogatory at the time of trial.

   S2.     State whether this defendant occupied the premises where plaintiff's incident occurred as
   of the date of plaintiff's incident.

   S3.     If this defendant, did not own or occupy the premises where plaintiff's incident occurred
   as of the date of the plaintiff's incident, please state the name and address of the person, firm
   and/or corporation who did own and/or occupy the premises where plaintiff's incident occurred
   as of the date of plaintiff's incident.

   S4.     State whether this defendant conducted any business on the premises where plaintiff's
   incident occurred as of the date of plaintiff's incident, and if so, set forth in detail and with
   particularity and specificity the nature of the business conducted.

   S5.     State the names and addresses of any and all persons known to you or to your attorney
   who actually witnessed the incident complained of, or assisted the plaintiff(s) at the premises
   after the incident.


   S6.     State the naines and addresses of the individual and/or entity who was in charge of the
   inspection, maintenance, supervision and in control of the area in question.

  S7.     State whether any inspections, testing, alterations, repairs, modifications, etc. were
  performed on the area in question within two (2) years prior to, or two (2) years subsequent to
  the incident in question. If so, please state the name and address of the individual and/or entity
  that performed said repairs or maintenance, and describe in detail, the repairs and/or maintenance
  performed and all results.



  S8.    State whether an incident report, photographs or videos were prepared in connection with
  the incident alleged in the Complaint. If so, attach a true copy of said incident report,
  photographs and videos.
Case 3:21-cv-12937-PGS-TJB
        MID-L-001081-21
                           Document 1-1 Filed 06/24/21 Page 11 of 16 PageID: 15
                             02/19/2021 4:37:18 PM Pg 9 of 12 Trans ID: LCV2021395057




   S9.     Were any inspections, care, maintenance, cleaning, etc. performed on or at the premises
   within thirty (30) days prior to, or thirty (30) days subsecluent to the incident in question?



   S10. If the answer to the preceding interrogatory is in the affirmative, please state the name,
   address and job title of the person who performed the inspections, care, maintenance, cleaning,
   etc., and attach true copies of all records and reports in regard to the inspections, care,
   maintenance, cleaning, etc.
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 12 of 16 PageID: 16
       MID-L-001081-21 02/19/2021 4:37:18 PM Pg 10 of 12 Trans ID: LCV2021395057




                                      NOTICE TO PRODUCE

        1.    All records of maintenance, cleaning, and inspections for the period of 07/O1/18-
              09/30/18.

        2.    Names and addresses of any and all employees present at the accident site
              on the date of the accident, their job title, and functions performed.

        3.    Any and all incident report concerning this accident.

        4.    Any and all video surveillance and/or photographs of the accident location for the
              one (1) hour period pi-ior to, up, and through one (1) hour subsequent to the
              accident in question.

        5.    Names of any and all witnesses and people with knowledge of Plaintiff and/or
              Plaintiff's fall.

        6.    All police reports, incident reports, accident reports and/or other investigation
              report relating to the subject accident and/or injury.

        7.    All medical records, emergency room records, hospital records, inedical reports,
              offices notes, chart notes, test results and other documents relating in any way to
              the injuries alleged by plaintiff as a result of the accident giving rise to the subject
              lawsuit.
        8.    All statements obtained from the party serving this Notice to Produce.

        9.     All statements obtained by any party from any other part-y to the within litigation.

        10.   All statements obtained by any party from any non-party witiiess.

        11.   All documents which reflect the name and address of each person from whom a
              statement was obtained, and any documents that reflect or relate in any way to the
              identity of the person present at the time of the taking of the statement and/or
              relating to the date on which the statement was taken.

        12.   Prints (not photocopies or emails) of all photographs, movies, videos or
              recordings of any kind which are alleged to be related in any way either to the
              accident, the injuries alleged by the plaintiff or any tangible object relevant to the
              litigation.
        13.    The amounts of any and all insurance coverage covering the defendant,
              including, but not limited to, primary insurance policies, secondary
              insurance policies and/or umbrella insurance policies. For each such
              policy of insurance, supply a copy of the declaration page therefrom.
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 13 of 16 PageID: 17
        MID-L-001081-21 02/19/2021 4:37:18 PM Pg 11 of 12 Trans ID: LCV2021395057




        14.   Each set of Interrogatories answered by any party to this litigation, and copies of
              all responses made to those Interrogatories, including amendments, attachments
              and supplements thereto.

        15.   The reports of all experts retained by any party to this litigation, whether or not
              provided in Answers to Interrogatories or by way of amendment thereto.

        16.   All documents obtained by any party pursuant to a medical authorization executed
              by the plaintiff.

        17.   A copy of any written statement and a transcription of any electronically
              recorded statement given by any representative of defendant to any insurance
              company, investigation company, insurance investigator, insurance adjuster,
              claims representative or any other representative of any insurance company,
              said statement relating to the incident which is the subject matter of this lawsuit.


        18.    Any film, videotape, movie, surveillance tape, photograph or recording
               depicting the plaintiff taken by, and/or at the direction of, and/or at the expense
               of either defendant and/or defendant's insurance carrier and/or defendant's
               attorneys, regardless whether defendant intends to introduce said films,
               videotape, etc. at trial depicting the accident location for one (1) hour prior to,
               up, and through one (1) hour subsequent to the accident in question.
        19.    Report, notes, diary, log, bills, invoices of any investigation and/or
               photographer retained by defendant and/or defendant's insurer and/or
               defendant's attorney to conduct surveillance on or of the plaintiff.


        20.    Copies of any and all purchase agreements, maintenance agreements and/or
               repair agreements entered into between this defendant and any other individual
               and/or entity responsible for the manufacturing, maintenance, repair, inspection,
               cleaning, supervision and/or control of the premises in question.

        21.    Copies of all maintenance, inspection, cleaiiing, repair and/or supervision
               records for the location where the accident occurred for the period thirty (30)
               days prior to, up, and through thirty (30) days subsequent to the accident in
               question.

        22.    Copies of any and all documentation, including but not limited to, any contracts
               between the owner of the property involved in this incident and any other
               party involved in this matter.

        23.    Copies of any and all documentation concerning any lease agreements
               between the lesser and the lessee conceming the incident in question.
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 14 of 16 PageID: 18
       MID-L-001081-21 02/19/2021 4:37:18 PM Pg 12 of 12 Trans ID: LCV2021395057




        24.     Copies of any and all documentation, including, but not limited to, safety
                manuals, statutes, rules, regulations, books and/or industry standards which
                refer to, reflect, or, otherwise relate to the incident in question or any potential
                defense to the action in question.

        25.     Copies of any and all permits applied for by the parties to the action in question
                concerning either the product in question, the accident scene, or, anything else
                relevant to the happening of the accident in question.

        26.     Copies of any and all permits received by the parties to the action in question
                concerning either the product in question, the accident scene, or, anything else
                relevant to the happening of the accident in question.

        27.     Copies of any and all reports on the plaintiff received by the defendants or any
                other party to this suit, from either Central Index Bureau (CIB) or from any
                other source.

        28.     Copies of any and all reports and/or other investigations performed by OSHA or
                any other investigative authority.

        29.     Copies of any and all records of any type subpoenaed by the defendant or
                received from any other source coneerning the plaintiff or the incident in
                question.

        30.     Copies of all written or recorded policies and procedures, and training materials
                of this defendant related to employee training, inspections, cleaning, and,
                supervision of this defendant's premises.


        31.   At least twenty-five (25) days prior to any and all independent medical
              examinations of Plaintiff scheduled by defense or on behalf of the defense by
              his/her attoniey or carrier, provide to Plaintiff's counsel any and all intake forms
              that said examining doctor will require. Plaintiff reserves the right to audiotape
              the complete medical examination, including questioning by the doctor and/or his
              staff. Plaintiff further reserves the right to have a third person, as a representative
              of the Plaintiff, attend the medical examination, and record the medical
              examination (by audio or note taking), but will, in no way, interfere, or in any
              way participate in the medical examination. Failure to advise counsel of any
              objection thereto, will result in a motion to bar testify filed with the Court.

        32.   Within thirty (30) days of Plaintiff's defense independent medical examination,
              produce a copy of all notes taken by the independent medical examining doctor
              and his staff if the independent medical examining doctor, or his staff takes notes.
              Destruction of the notes will constitute spoliation of evidence. All available
              remedies for spoliation of evidence by the examining doctor, will be pursued by
              the Plaintiff.
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 15 of 16 PageID: 19
            MID-L-001081-21 02/19/2021 4:37:18 PM Pg 1 of 1 Trans ID: LCV2021395057




                          Civil Case Information Statement
   Gase ®etaits: MIDDLESItX,J Civil Part Docket# L-001089-21.

  Case Caption: STAFFIN BETH VS SUPER STOP & SHOP                  Case Type: PERSONAL INJURY
  #0 802                                                           Document Type: Complaint with Jury Demand
  Case Initiation Date: 02/19/2021                                 Jury Demand: YES - 6 JURORS
  Attorney Name: NICHOLAS J LEONARDIS                              Is this a professional malpractice case? NO
  Firm Name: STATHIS & LEONARDIS                                   Related cases pending: NO
  Address: 32 SOUTH MAIN STREET                                    If yes, list docket numbers:
  EDISON NJ 088370000                                              Do you anticipate adding any parties (arising out of same
  Phone:7324940600                                                 transaction or occurrence)? NO
  Name of Party: PLAINTIFF : STAFFIN, BETH
  Name of Defendant's Primary Insurance Company                    Are sexual abuse claims alleged by: BETH STAFFIN? NO

  (if known): Unknown


                                ~
       _ TIIE I~FOItI1i4TI(l~i' I'ROVIDIiD ()~T TIf1S I~OR~f                VitiOT
                                                                             ..    BE+ L1\TRODtiCED INTU EVII)E14CE
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




   Do parties have a current, past, or recurrent relationship? NO

   If yes, is that relationship:

   Does the statute governing this case provide for payment of fees by the losing party? NO

   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:



  Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:



  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  02/19/2021                                                                                  /s/ NICHOLAS J LEONARDIS
  Dated                                                                                                          Signed
Case 3:21-cv-12937-PGS-TJB Document 1-1 Filed 06/24/21 Page 16 of 16 PageID: 20


                     NJ SUPERIOR COURT LAWYER REFERRAL AND LEGAL SERVICE LIST



   ATLANTIC COUNTY:                 ESSEX COUNTY:                      MONMOUTH COUNTY:                 SUSSEX COUNTY:
   Deputy Clerk, Superior Court     Deputy Clerk, Superior Co ut       Deputy Clerk, SuperiorCourt      Deputy Clerk, Superior
   Civil Division, DirectFiling     Civil CustomerService              CourtHouse                       Court
   1201 Bach arach Blvd., 1st FI.   Hall of Records, Room 201          P. O. Box 1269                   Sussex CountyJudicial
   Atlantic City, NJ 08401          465 Dr.Martin LutherKingJr         Freehold, NJ 07728-1269          Center
   LAWYER REFERRAL                  Blvd,                              LAWYER REFERRAL                  43-47High Street
   (609)345-3444                    Newark, NJ 07102                   (732)431-5544                    Newton,NJ 07860
   LEGAL SERVICES                   LAWYER REFERRAL                    LEGAL SERVICES                   LAWYER REFERRAL
   (609)348-4200                    (973)622-6204                      (732)866-0020                    (973)267-5882
                                    LEGAL SERVICES                                                      LEGAL SERVICES
                                    (973)624-4500                                                       (973)383-7400

   BERGEN COUNTY:                   G LOUCESTER COUNTY:                MORRIS COUNTY:                   UNION COUNTY:
   Deputy Clerk, SuperiorCourt      Dep uty CI erk, Sup erior Co urt   Morris CountyCourthouse          Deputy Clerk, Superior
   Civil Division, Room 115         Civil Case Management Office,      Civil Division                   Court
   Justice Center,l0 Main St.       Attn: Intake, FirstFl., Court      Washington & CourtStreets        1st Floor,Court House
   Hackensack,NJ 07601              House                              P. 0. Box 910                    2 Broad Street
   LAWYER REFERRAL                  1 North Broad Street               Morristown, NJ 07963-0910        Elizabeth, NJ 07207-
   (201)488-0044                    Woodbury,NJ 08096                  LAWYER REFERRAL                  6073
   LEGAL SERVICES                   LAWYER REFERRAL                    (973) 267-5882                   LAWYER REFERRAL
   (201)487-2166                    (856)848-4589                      LEGAL SERVICES                   (908)353-4715
                                    LEGAL SERVICES                     (973) 285-6911                   LEGAL SERVICES
                                    (856)848-5360                                                       (908)354-4340

   BURLINGTON COUNTY:               HUDSON COUNTY:                     OCEAN COUNTY:                    WARREN COUNTY:
   Deputy Clerk, SuperiorCourt      Dep uty CI erk, Sup erior Co urt   Deputy Clerk, SuperiorCourt      Dep uty CI erk, Sup erior
   Central Processing Office        Civil RecordsDept.                 Court House, Room 121            Court
   Attn : Jud icial Intake          Brennan Court House,lst Floor      118 Wash ington Street           Civil Division, Court
   First FI., Co urts Facility      583 Newark Aven ue                 P.O. Bo x 2191                   House
   49 RancocasRoad                  Jersey City, NJ 07306              Toms River, NJ 08754-2191        413 Second Street
   Mt. Holly, NJ 08060              LAWYER REFERRAL                    LAWYER REFERRAL                  Belvidere, NJ 07823-
   LAWYER REFERRAL                  (201)798-2727                      (732)240-3666                    1500
   (609)261-4862                    LEGAL SERVICES                     LEGAL SERVICES                   LAWYER REFERRAL
   LEGAL SERVICES                   (201)792-6363                      (732) 341-2727                   (908)859-4300
   (609)261-1088                                                                                        LEGAL SERVICES
                                                                                                        (908) 475-2010
   CAMDEN COUNTY:                   HUNTERDONCOUNTY:                   PASSAIC COUNTY:
   Deputy Clerk, SuperiorCourt      Dep uty CI erk, Superior Co urt    Deputy Clerk, SuperiorCourt
   CiviI Processing Office          Civil Division                     Civil Division- CourtHouse
   Hall ofJustice                   65 ParkAvenue                      77 HamiIto n Street
   151 FI, Suite 150                Flemington, NJ 08822               Paterson, NJ 07505
   101 South 5th Street             LAWYER REFERRAL                    LAWYER REFERRAL
   Camden, NJ 08103                 (908)236-6109                      (973) 278-9223
   LAWYER REFERRAL                  LEGAL SERVICES                     LEGAL SERVICES
   (856)482-0618                    (908)782-7979                      (973) 523-2900
   LEGAL SERVICES
   (856)964-2010

   CAPE MAYCOUNTY:                  MERCER COUNTY:                     SALEM COUNTY:
   Deputy Clerk, SuperiorCourt      Dep uty CI erk, Superior Co urt    Deputy Clerk, Superior Court
   9 N_ Main Street                 Local Filing Office, Courthouse    Attn: Civil Case Management
   Cape May Court House, NJ         175 S. Broad Street                Office
   08210                            P. 0. Box 8068                     92 MarketStreet
   LAWYER REFERRAL                  Trenton, NJ 08650                  Salem, NJ 08079
   (609)463-0313                    LAW YER REFERRAL                   LAWYER REFERRAL
   LEGAL SERVICES                   (609)585-6200                      (856)935-5629
   ( 609) 465-3001                  LEGAL SERVICES                     LEGAL SERVICES
                                    (609)695-6249                      (856)691-0494

   CUMBERLAND COUNTY:               MIDDLESEX CO UNTY:                 SO MERSET COUNTY:
   Deputy Clerk, Superior Court     Deputy Clerk, SuperiorCourt        Dep uty Clerk, Superior Co urt
   Civil Case ManagementOffice      MiddlesexVicinage                  Civil DivisionOffice
   60 West Broad Street             Seco n d Floor, Tower              40 North BridgeStreet
   P. O. Box 10                     56 Paterson Street                 P. O. Box 3000
   Bridgeton, NJ 08302              P. O. Box 2633                     Somerville, NJ 08876
   LAW YER REFERRAL                 NewBrunswick, NJ 08903-2633        LAWYER REFERRAL
   (856)696-5550                    LAWYER REFERRAL                    (908)685-2323
   LEGAL SERVICES                   (732)828-0053                      LEGAL SERVICES
   (856)691-0494                    LEGAL SERVICES                     (908)231-0840
                                    (732)249-7600
